DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2019/084821, filed on 12/12/2019, which claims priority from US provisional application 62/786642, filed on 12/31/2018.  


35 USC § 101
The claims have been evaluated with respect to 35 U.S.C. 101. Although the limitation “determining a set of optical sensitivities of the patterning process by computing a change in value of the performance metric based on a change in value of the optical characteristic” as recited by claim 1, and similarly recited in claim 15, recites a judicial exception of a mathematical calculation (see MPEP 2106.04(a)(2)), the additional elements “obtaining (i) a plurality of desired features, (ii) a plurality of simulated features based on the plurality of desired features and an optical characteristic of a patterning process, and (iii) a performance metric related to a desired feature of the plurality of desired features and an associated simulated feature of the plurality of simulated features” and “identifying, by a hardware computer system, based on the set of optical sensitivities, a set of one or more components of the optical characteristic that comprises one or more dominant contributors in changing the value of the performance metric” integrate the mathematical calculation into a practical application because the limitations are indicative of an improvement in the technical field of photolithography apparatus tuning (see at least paras. [0002], [0084]-[0085] of the instant application and MPEP 2106.04(d) and 2106.05(a)). The claims as a whole are not directed to a judicial exception and are therefore patent eligible subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hansen et al. (WO2018/050432, Hansen hereinafter; document included with 6/29/2021 IDS).
Regarding claim 1, Hansen discloses a method comprising: 
obtaining (i) a plurality of desired features (paras. [0042], [0043], [0046], [0071], critical features of a design layout are identified), (ii) a plurality of simulated features based on the plurality of desired features and an optical characteristic of a patterning process (Fig. 2, paras. [0040]-[0042], [0046], [0051], lithography simulation is performed to simulate the features using the design layout and optical characteristics of the projection system), and (iii) a performance metric related to a desired feature of the plurality of desired features and an associated simulated feature of the plurality of simulated features (paras. [0040]-[0044], [0049]-[0050], [0056]-[0060], a metric related to the intended value and an actual value of a characteristic in the simulation is obtained); 
determining a set of optical sensitivities of the patterning process by computing a change in value of the performance metric based on a change in value of the optical characteristic (Figs. 5-9, paras. [0049], [0056]-[0060], [0065]-[0067], [0101], sensitivities for optical components represented by Zernike coefficients are computed for performance metrics. The change of a characteristic of a group of patterns caused by a change of the optical components is computed to determine the metric); and 
identifying, by a hardware computer system (Fig. 14, abstract, paras. [0100], [0102]-[0103], hardware computer system 100) based on the set of optical sensitivities, a set of one or more components of the optical characteristic that comprises one or more dominant contributors in changing the value of the performance metric (Figs. 5-7, paras. [0054]-[0058], [0065]-[0067], [0101], one or more selected components 530 represented by Zernike coefficients are selected based on which components have higher sensitives and higher impact on the patterns than other optical components). 
Regarding claim 3, Hansen discloses wherein the one or more dominant contributors comprise a linear combination of the optical characteristic (paras. [0054], [0060], [0066], the Zernike coefficients having a higher impact on performance are a linear combination). 
Regarding claim 4, Hansen discloses wherein the optical characteristic characterizes an optical aberration of an optical system of a patterning apparatus (paras. [0053], [0054], the optical aberration of the lithography apparatus is used in the optimization process and is represented by Zernike coefficients of Zernike polynomials).  
Regarding claim 5, Hansen discloses wherein the optical characteristic is represented by a Zernike polynomial (paras. [0053]-[0056], the optical aberration is represented by Zernike coefficients of Zernike polynomials). 
Regarding claim 6, Hansen discloses wherein a component of the set of one or more components of the optical characteristic is a coefficient of the Zernike polynomial (Figs. 4-8, paras. [0054]-[0058], the Zernike coefficients having a higher impact on performance are determined). 
Regarding claim 7, Hansen discloses wherein the component corresponds to a correctable Zernike coefficient, wherein the correctable Zernike coefficient is tunable via an adjustment mechanism of the patterning apparatus (paras. [0055]-[0056], some of the Zernike coefficients are correctable by changing design variables).
Regarding claim 8, Hansen discloses wherein the set of one or more components includes a correctable Zernike coefficient and a non-correctable Zernike coefficient, wherein the non-correctable Zernike coefficient is not tunable via an adjustment mechanism of the patterning apparatus (paras. [0055]-[0056], some of the Zernike coefficients are correctable by changing design variables, and some of the components are not adjustable).
Regarding claim 9, Hansen discloses wherein the correctable Zernike coefficient is a low order Zernike coefficient (paras. [0055]-[0058], [0065]-[0066], optical aberration components used in the optimization include selected Z5, Z8, Z9 components).
Regarding claim 10, Hansen discloses wherein the computing the change in the performance metric comprises: 
overlapping the desired feature and the associated simulated feature (paras. [0048], [0050], [0057]-[0059], [0065]-[0067], the shift between an intended point and a simulated point of the image is used as the metric in optimization); and
determining a difference, in a particular direction, between overlapping contours of the desired feature and the associated simulated feature (paras. [0048], [0050], [0057]-[0059], [0065]-[0067], the shift between an intended point and a simulated point of the image is used as the metric in optimization).
Regarding claim 11, Hansen discloses wherein the obtaining the plurality of desired features comprises simulating using a patterning process model with an ideal optical characteristic and perturbing values of a process parameter, wherein the ideal optical characteristic comprises no optical aberration, and/or
wherein the obtaining the plurality of simulated features comprises simulating using a patterning process model with the plurality of desired features and perturbing values related to the optical characteristic and of a process parameter to obtain the plurality of simulated features associated with the plurality of desired features (paras. [0050]-[0051], [0053], [0056], optimization of the lithography apparatus includes simulating images to compute metrics using process conditions and adjusting the design variables of the process conditions and computing the patterning process based on the selected components of the optical aberration). 
Regarding claim 12, Hansen discloses wherein the process parameter is does and/or focus (paras. [0046], [0050], [0056]-[0059], dose and focus are design variables in the optimization).
Regarding claim 14, Hansen discloses wherein the performance metric is at least one selected from: an edge placement error, critical dimension, and/or displacement between edges of two features on a substrate (paras. [0040]-[0044], [0049]-[0050], [0056]-[0060], the metric is edge placement error, CD, local CD variation). 
Regarding claim 15, Hansen discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system (paras. [0102]-[0109]), configured to cause the computer system to at least: 
obtain (i) a plurality of desired features (paras. [0042], [0043], [0046], [0071], critical features of a design layout are identified), (ii) a plurality of simulated features based on the plurality of desired features and an optical characteristic of a patterning process (Fig. 2, paras. [0040]-[0042], [0046], [0051], lithography simulation is performed to simulate the features using the design layout and optical characteristics of the projection system), and (iii) a performance metric related to a desired feature of the plurality of desired features and an associated simulated feature of the plurality of simulated features (paras. [0040]-[0044], [0049]-[0050], [0056]-[0060], a metric related to the intended value and an actual value of a characteristic in the simulation is obtained); 
determine a set of optical sensitivities of the patterning process by computing a change in value of the performance metric based on a change in value of the optical characteristic (Figs. 5-9, paras. [0049], [0056]-[0060], [0065]-[0067], [0101], sensitivities for optical components represented by Zernike coefficients are computed for performance metrics. The change of a characteristic of a group of patterns caused by a change of the optical components is computed to determine the metric); and 
identify, based on the set of optical sensitivities, a set of one or more components of the optical characteristic that comprises one or more dominant contributors in changing the value of the performance metric (Figs. 5-7, paras. [0054]-[0058], [0065]-[0067], [0101], one or more selected components 530 represented by Zernike coefficients are selected based on which components have higher sensitives and higher impact on the patterns than other optical components).
Regarding claim 17, Hansen discloses wherein the one or more dominant contributors comprise a linear combination of the optical characteristic (paras. [0054], [0060], [0066], the Zernike coefficients having a higher impact on performance are a linear combination).
Regarding claim 18, Hansen discloses wherein the optical characteristic characterizes an optical aberration of an optical system of a patterning apparatus (paras. [0053], [0054], the optical aberration of the lithography apparatus is used in the optimization process and is represented by Zernike coefficients of Zernike polynomials).  
Regarding claim 19, Hansen discloses wherein the optical characteristic is represented by a Zernike polynomial (paras. [0053]-[0056], the optical aberration is represented by Zernike coefficients of Zernike polynomials).
Regarding claim 20, Hansen discloses wherein the performance metric is at least one selected from: an edge placement error, critical dimension, and/or displacement between edges of two features on a substrate (paras. [0040]-[0044], [0049]-[0050], [0056]-[0060], the metric is edge placement error, CD, local CD variation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claims 1 and 15 above, and further in view of Cao et al. (US PGPub 2010/0122225, Cao hereinafter).
Regarding claim 2, Hansen discloses wherein the identifying the set of one or more components of the optical characteristic comprises: performing analysis on the set of optical sensitivities (Figs. 5-7, paras. [0054]-[0058], [0065]-[0067], [0071]-[0073], [0101], optimization of the of the cost function representing the patterning process including the optical aberration components with sensitivities includes using an algorithm); and determining, from the analysis, a combination of the optical characteristic that accounts for substantial variations within the set of optical sensitivities (Figs. 5-7, paras. [0054]-[0058], [0065]-[0067], [0071]-[0073], [0101], the selected components of the optical aberration that have the greatest impact are determined). However, Hansen does not appear to explicitly describe a principal component analysis.
 Cao discloses performing a principal component analysis on a set of optical sensitivities (paras. [0054], [0071], [0072], [0080], principal component analysis on a sensitivity matrix is performed), and determining from the principle component analysis (paras. [0054], [0071], [0072], [0080], [0081], principle component analysis is used to select test patterns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a principal component analysis as taught by Cao on the set of optical sensitivities in the method as taught by Hansen since including a principal component analysis on the set of optical sensitivities and determining from the principal component analysis to have obtained performing a principal component analysis on the set of optical sensitivities, and determining, from the principal component analysis, a combination of the optical characteristic that accounts for substantial variations within the set of optical sensitivities is commonly used to provide a well-known mathematical approach to satisfy the sensitivity requirement (Cao, para. [0054]). 
Regarding claim 16, Hansen discloses wherein the instructions configured to cause the computer system to identify the set of one or more components of the optical characteristic are further configured to cause the computer system to: perform analysis on the set of optical sensitivities (Figs. 5-7, paras. [0054]-[0058], [0065]-[0067], [0071]-[0073], [0101], optimization of the of the cost function representing the patterning process including the optical aberration components with sensitivities includes using an algorithm); and determine from the analysis a combination of the optical characteristic that accounts for substantial variations within the set of optical sensitivities (Figs. 5-7, paras. [0054]-[0058], [0065]-[0067], [0071]-[0073], [0101], the selected components of the optical aberration that have the greatest impact are determined). Hansen does not appear to explicitly describe a principle component analysis. 
Cao discloses performing a principal component analysis on a set of optical sensitivities (paras. [0054], [0071], [0072], [0080], principal component analysis on a sensitivity matrix is performed) and determining from the principle component analysis (paras. [0054], [0071], [0072], [0080], [0081], principle component analysis is used to select test patterns).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a principal component analysis as taught by Cao on the set of optical sensitivities in the method as taught by Hansen since including a principal component analysis on the set of optical sensitivities and determining from the principal component analysis to have obtained performing a principal component analysis on the set of optical sensitivities; and determining, from the principal component analysis, a combination of the optical characteristic that accounts for substantial variations within the set of optical sensitivities is commonly used to provide a well-known mathematical approach to satisfy the sensitivity requirement (Cao, para. [0054]). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising: adjusting, via an adjusting mechanism, one or more mirrors of a patterning apparatus based on the set of one or more components of the optical characteristic and based on a performance metric of the patterning process, wherein the adjusting the one or more mirrors comprises: obtaining an optical correction potential of the patterning apparatus, wherein the correction potential represents a relationship between Zernike coefficients and orders that are correctable or non-correctable via the adjusting mechanism of the patterning apparatus; identifying one or more mirrors of an optical system of the patterning apparatus corresponding to correctable Zernike coefficients within the set of one or more components of the optical characteristic; and manipulating the identified one or more mirrors to compensate for effects of non-correctable Zernike coefficients based on the performance metric of the patterning process. These limitations in combination with all of the limitations of the parent claim would render claim 13 non-obvious over the prior art of record if rewritten.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882